942 A.2d 414 (2008)
285 Conn. 905
Gabriana MILLER et al.
v.
Stephen FISHMAN et al.
Supreme Court of Connecticut.
Decided January 4, 2008.
Stephen V. Manning, Bridgeport, Donna R. Zito and Michael G. Rigg, Hartford, in support of the petition.
*415 Joshua D. Koskoff, Bridgeport, and Cynthia C. Bott, Milford, in opposition.
The named defendant's petition for certification for appeal from the Appellate Court, 102 Conn.App. 286, 925 A.2d 441 (2007), is denied.
ROGERS, C.J., and SCHALLER, J., did not participate in the consideration or decision of this petition.